Citation Nr: 0117158	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  


REMAND

Initially, as the pending appeal is from an original award, 
the Board has recharacterized the issue on appeal as 
entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that decision, the United States 
Court of Appeals for Veterans Claims (Court) determined that 
original awards are not to be construed as claims for 
increased ratings.  

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim on appeal.  As 
these procedures could not have been followed by the RO at 
the time of the December 1997 rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

When the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  The veteran testified at a 
video hearing in May 2001, that he had received recent 
treatment for post-traumatic stress disorder at a Vet Center 
and at the VA Medical Center in Huntington, West Virginia.  
These records should be obtained.  

Although the veteran was afforded a VA examination in 
conjunction with his claim on appeal in December 1998, the 
Board does not find this examination to be adequate for 
appellate purposes as the veteran's medical records were not 
available for review.  As such, all available evidence was 
not considered.  Likewise, pertinent facts could neither be 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the claimed 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2000).

Accordingly, this matter is hereby remanded to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that his 
service-connected post-traumatic stress 
disorder is more severe than evaluated.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources, to 
include medical records from the VA 
Medical Center in Huntington, West 
Virginia and the Vet Center.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000, efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination to determine 
the extent of his service-connected 
post-traumatic stress disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  The 
examination report must include findings 
with respect to mood, affect, personal 
appearance, impulse control, panic 
attacks, speech production, memory, 
abstract thinking, and judgment.  The 
examiner should relate the impact of 
post-traumatic stress disorder on any 
impairment the veteran may have in 
establishing and maintaining effective 
work and social relationships.  The 
examiner should also assign a Global 
Assessment of Functioning Scale score and 
explain what the assigned score means.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  After the development requested has 
been completed, the RO should ensure that 
all requested development has been 
completed.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should review the 
additional evidence of record, to include 
that medical evidence received by the 
Board in February 2000, to determine if 
an initial evaluation in excess of 50 
percent for post-traumatic stress 
disorder is now warranted.  If the issue 
on appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


